Citation Nr: 9930677	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  97 - 06 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disability, including schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty from December 1983 to 
November 1985.  He also claims service with the U.S. Army 
Reserve, U.S. Forces Caribbean, between August 1988 and June 
1992, including a period of active duty for training 
(ACDUTRA) in January 1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1996 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  The veteran contends that his 
psychiatric disability was incurred during a period of stress 
while on ACDUTRA in January 1989.

The record shows that this case was previously before the 
Board in April 1998 and in June 1998, and was Remanded to the 
RO on the first such occasion to afford the veteran a 
requested personal hearing before a Member of the Board at 
the RO.  Although the veteran consented to a video conference 
hearing instead of an "in person" hearing, he did not 
appear for the scheduled video conference hearing and his 
case was returned to the Board.  The case was again remanded 
to the RO in June 1998 in order to obtain additional 
evidence, including the exact dates of his claimed period of 
ACDUTRA and his Army Reserve medical records, any service 
records in the possession of the appellant, and medical 
records relied upon by the Social Security Administration 
(SSA) in granting the veteran SSA disability benefits.  A 
personal hearing was held in July 1999 before the undersigned 
Member of the Board sitting at Washington, DC.  The case is 
now before the Board for further appellate consideration. 


FINDINGS OF FACT

1.  Rating decisions of July 1994 and September 1994 denied 
the veteran's claims for service connection for an acquired 
psychiatric disability, diagnosed as schizophrenia; in the 
absence of an appeal, those decisions each became final after 
one year.

2.  In September 1996, the veteran undertook to reopen his 
claim for service connection for an acquired psychiatric 
disability, including schizophrenia, by submitting additional 
evidence.

3.  The evidence submitted subsequent to the unappealed 
rating decision of September 1994 denying entitlement to 
service connection for an acquired psychiatric disability, 
including schizophrenia, includes no evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 


CONCLUSION OF LAW

New and material evidence not having been submitted, the 
claim of entitlement to service connection for an acquired 
psychiatric disability, including schizophrenia, is not 
reopened, and the rating decision of September 1994 remains 
final.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1998); 
38 C.F.R. §3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

A review of the claims file shows that rating decisions of 
July 1994 and September 1994 denied the veteran's claims for 
service connection for an acquired psychiatric disability, 
claimed as schizophrenia.  The veteran failed to initiate a 
timely appeal, and those decisions each became final after 
one year.  

In September 1996, the veteran undertook to reopen his claim 
for service connection for an acquired psychiatric 
disability, including schizophrenia, by submitting additional 
evidence.  His claim was denied on the grounds that new and 
material evidence had not been submitted which was sufficient 
to reopen that claim.  The veteran initiated the instant 
appeal.

In determining whether new and material evidence has been 
submitted which is sufficient to warrant reopening of a claim 
under the provisions of  38 U.S.C.A. § 5108, consideration 
must be given to all of the evidence submitted since the last 
final disallowance of the claim.  Evans v. Brown,  9 Vet. 
App. 273, 285 (1996).   In this case, the last final 
disallowance of the veteran's claim for service connection 
for an acquired psychiatric disability, claimed as 
schizophrenia, is the unappealed rating decision of September 
1994.  Governing law and regulations provide that the claim 
will be reopened if new and material evidence has been 
submitted.  38 U.S.C.A. § 5108,  38 C.F.R. § 3.156(a).  Thus, 
the evidence received since the September 1994 rating 
decision must be analyzed to determine whether it is 
sufficiently new and material to warrant reopening of the 
claim for service connection for an acquired psychiatric 
disability, including schizophrenia.  

The evidence previously of record includes the veteran's DD 
Form 214 showing active service from December 1983 to 
November 1985, and a reserve obligation termination date of 
November 30, 1989; his original claim for VA disability 
compensation benefits for schizophrenia (VA Form 21-526), 
received in November 1993; a Social Security Administration 
(SSA) award letter, dated in May 1992; the veteran's complete 
service medical records, dated from June 1983 to September 
1985; Army Reserve service documents and reserve service 
medical records dated in June 1989; treatment records from 
the Kent State University Health Center, dated from January 
1986 to April 1992; outpatient treatment records from Kevin 
Coleman Mental Health Center, dated from September 1990 to 
January 1992; hospital summaries from Thomas K. Rawa, MD, of 
Trumbull Memorial Hospital, dated in August 1989 and in 
September 1989; a hospital summary from Fallsview Psychiatric 
Hospital, dated in July 1991; a hospital summary from St. 
Joseph Riverside Hospital, dated in August 1993, with an 
outpatient evaluation in October 

1993; and letters from Cesar Ariza, MD, of Valley Counselling 
Services, Inc., dated in November 1993 and January 1994.  

The veteran's service medical records are silent for 
complaint, treatment, findings, or diagnosis of a psychiatric 
disability.  He elected not to undergo a service separation 
examination.  The first evidence of the presence of a 
psychiatric disability consists of medical records from Kent 
State University Health Center, dated in February 1989, which 
show that the veteran was enraged secondary to personal 
problems, anxious, and pacing the floor.  The impression was 
anxiety reaction - situation, and he was given Ativan.  In 
March 1989, it was noted that the veteran was anxious over 
his marital situation, and had been given Ativan.  In April 
1989, he was found to be upset and irate because his ex-wife 
was seeing someone else.  Hospital summaries from Trumbull 
Memorial Hospital, dated in August and September 1989, show a 
diagnosis of atypical bipolar disorder, while the initial 
diagnosis of paranoid schizophrenia was made at Kevin Coleman 
Mental Health Center in September 1990.  Thereafter, hospital 
summaries and medical records from Kevin Coleman Mental 
Health Center, Trumbull Memorial Hospital, Fallsview 
Psychiatric Hospital, St. Joseph Riverside Hospital, and 
Valley Counselling Services, Inc., and the letters from Cesar 
Ariza, MD, show that the veteran was variously diagnosed as 
having chronic paranoid schizophrenia; bipolar disorder; 
delusional disorder; bipolar affective disorder with 
psychotic features; and mixed substance abuse.  It is noted 
that none of the medical records cited above make any 
reference to Army Reserve service or to any stressful 
incidents associated therewith.  

Army Reserve service documents show that the veteran was 
assigned to the U.S. Forces Caribbean on September 9, 1988.  
He was relieved from the U.S. Forces Caribbean on May 31, 
1990 for unsatisfactory participation and assigned to the 
U.S. Army Reserve Control Group.  Reserve service medical 
records include a June 1989 Report of Medical History, 
completed by the veteran in connection with a periodic 
medical examination, in which he denied any past or current 
psychiatric abnormalities, stated that he was not taking any 
medications, and indicated that he 

had never been treated for a mental condition.  A Report of 
Medical Examination, conducted in June 1989, found that the 
veteran's psychiatric evaluation was normal.  As noted, the 
rating decisions of July and September 1994 each denied 
service connection for an acquired psychiatric disability, 
including schizophrenia, and were not appealed.  

Additional evidence added to the record subsequent to the 
unappealed rating decision of September 1994 includes a 
service administrative record of the veteran, dated in 
November 1985; duplicate copies of hospital summaries from 
Trumbull Memorial Hospital, dated in August 1989 and 
September 1989; a psychiatric assessment from Valley 
Counseling Services, dated in January 1992; additional 
records from St. Joseph Riverside Hospital pertaining to the 
veteran's hospitalization at that facility in August 1993 and 
his outpatient evaluation in October 1993; a hospital summary 
from Woodside Hospital, dated in May 1996; records from the 
SSA showing that the veteran was granted SSA disability 
benefits, effective in May 1992; the complete medical records 
relied upon by the SSA in granting SSA disability benefits to 
the veteran; Army Reserve service documents providing a 
statement of retirement points during the period from June 
15, 1985 through June 14, 1989, and periods of ACDUTRA 
between June 15, 1987 and June 14, 1989; and a transcript of 
the veteran's testimony at his personal hearing held in July 
1999 before the undersigned Member of the Board sitting at 
Washington, DC.  

In his substantive appeal (VA Form 9), the veteran contended 
that his psychiatric disability was the result of overwork, 
stress, exhaustion, and not being given sleep aids or Valium 
while serving on ACDUTRA during January 1989.  He also 
contends that he commenced that period of ACDUTRA the day 
following his divorce, and that he was given Ativan at the 
Kent State University Health Center one week after returning 
from that period of ACDUTRA in January 1989.  The Board must 
now determine whether the additional evidence submitted is 
both new and material and thus warrants reopening of the 
veteran's claim for an acquired psychiatric disability, 
including schizophrenia.

II.  Analysis

In determining whether new and material evidence has been 
submitted which is sufficient to warrant reopening of a claim 
under the provisions of  38 U.S.C.A. § 5108 (West 1991), 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  However, in 
the recent decision in  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the Federal Court expressly rejected the standard 
for determining whether new and material evidence had been 
submitted, as set forth in  Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and held that the regulatory standard set forth 
in  38 C.F.R. § 3.156(a) (1998) was the only correct 
standard. 

The cited regulation provides that:

New and material evidence means evidence 
which bears directly and substantially 
upon the specific matter under 
consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

There is no longer a requirement that, in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, must create a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  The cited decision in  Hodge, id., invalidated 
the standard for new and material evidence under Colvin and 
its progeny, and the additional evidence presented to reopen 
must be reviewed under the criteria provided under  38 C.F.R. 
§ 3.156(a) (1998).  Finally, for the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed unless the 
evidence is inherently incredible or beyond the competence of 
the witness.  Justus v. Principi,  3 Vet. App. 510, 513 
(1992).

The Board notes that in the instant appeal, the Statement of 
the Case and Supplements thereto do not reflect the RO's 
consideration of the veteran's claim under the new 
interpretation of  38 C.F.R. § 3.156(a) (1998) as set forth 
in  Hodge, id.  When a change occurs in an applicable statute 
or regulation after a claim has been filed but before a final 
decision has been rendered, the Court has held that the VA 
must apply the version of the statute or regulation which is 
most favorable to the plaintiff, unless Congress has 
expressly provided otherwise or has authorized VA to provide 
otherwise and VA has done so.  Karnas v. Derwinski,  1 Vet. 
App. 308 (1991).  

The provisions of  38 C.F.R. § 3.156(a) have not been 
changed.  However, the Court's holding in Hodge, id. has 
significantly altered the meaning to be given those 
provisions.  Accordingly, the Board must apply the version 
which is most favorable to the veteran.  In VA O.G.C. Prec. 
Op. No. 11-97 (Mar. 25, 1997), the VA General Counsel stated 
that where a regulation is amended during the pendency of an 
appeal, the Board must first determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation, and, if it is, the Board must apply the more 
favorable provision.  Under  VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992), and  Bernard V. Brown, 4 Vet. App. 384, 393-
94 (1993), the Board may consider regulations not considered 
by the agency of original jurisdiction if the claimant will 
not be prejudiced by the Board's action in applying those 
regulations in the first instance.  

In the instant appeal, the Board finds that neither the 
interpretation of  38 C.F.R. § 3.156(a) under Colvin and its 
progeny nor that directed by the Court in the Hodge decision 
is more favorable to the veteran, as he would not prevail 
under either interpretation.  The veteran has not provided 
any competent lay or medical evidence which establishes that 
he had an acquired psychiatric disability during any period 
of active service or applicable presumptive period, or during 
any period of ACDUTRA.  Neither has he submitted any 
competent medical evidence which links or relates his current 
psychiatric disability to any incident or event during active 
service or ACDUTRA.  Such being the case, neither 
interpretation of the regulation would yield, or be more 
likely to yield, a more favorable outcome to the veteran's 
appeal.  Consequently, the veteran has not been prejudiced by 
the Board's action in applying the interpretation mandated by 
Hodge in the first instance to the evidence in this appeal.  
Bernard, at 393, 394 (1993);  VAOPGCPREC 16-92 (O.G.C. 16-
92).

In considering that evidence, the Board finds that the 
duplicate copies of hospital summaries from Trumbull Memorial 
Hospital, dated in August 1989 and September 1989, do not 
meet the requirement that new evidence be submitted.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1998);  38 C.F.R. 
§ 3.156(a) (1998).  The service administrative record of the 
veteran, dated in November 1985, shows that at the time of 
discharge from active service, he was assigned to the U.S. 
Army Reserve Control Group, and that his terminal date of 
reserve obligation was November 30, 1989.  That evidence is 
not new, since it duplicates evidence already shown on his 
DD-Form 214, nor is it material to the issue of service 
connection for an acquired psychiatric disability as it 
contains no findings or diagnosis of inservice psychiatric 
disability.  

The psychiatric assessment from Valley Counseling Services, 
dated in January 1992; the additional records from St. Joseph 
Riverside Hospital pertaining to the veteran's 
hospitalization at that facility in August 1993 and his 
outpatient evaluation in October 1993; and the hospital 
summary from Woodside Hospital, dated in May 1996, are not 
new in that they show no more than that the veteran continued 
to have symptoms of psychiatric disability, diagnosed as 
paranoid schizophrenia, polysubstance abuse, and alcohol 
abuse, which is duplicative and cumulative of evidence that 
was already of record and considered at the time of the 
rating decision of September 1994.  The records from the SSA 
showing that the veteran was granted SSA disability benefits, 
effective in May 1992, is not new but is reiterative of 
evidence considered in the September 1994 rating decision.  

The medical records relied upon by the SSA in granting 
disability benefits to the veteran include a report of metal 
status examination and a report of the veteran's daily/weekly 
functioning from the Bureau of Disability Determinations, 
each dated in April 1992; duplicate copies of hospital 
summaries and treatment notes from Trumbull Memorial Hospital 
dated in August and September 1989; an April 1992 report of 
mental status examination of the veteran by Cesar Ariza, MD; 
hospital summaries from Fallsview Psychiatric Hospital, dated 
in August 1990 and July 1991; and an application for SSA 
disability benefits completed by the veteran and an 
interview, each dated in February 1992.  Those documents show 
no more than 
that the veteran continues to have symptoms of an acquired 
psychiatric disability, variously diagnosed as chronic 
paranoid schizophrenia, atypical bipolar disorder, a brief 
reactive psychosis, bipolar affective disorder with psychotic 
features, polysubstance abuse, and alcohol abuse, all of 
which is duplicative and cumulative of medical evidence that 
was already of record and considered at the time of the 
rating decision of September 1994.  None of that evidence 
relates the veteran's psychiatric disabilities to active 
service or ACDUTRA.  

The additional Army Reserve service documents provide a 
statement of retirement points during the period from June 
15, 1985 through June 14, 1989, and reflect periods of 
ACDUTRA served by the veteran between June 15, 1987 and June 
14, 1989.  Those records do not show the exact dates of the 
veteran's ACDUTRA, or the location of such training.  
Moreover, those records do not reflect any complaint, 
treatment, findings, or diagnoses of an psychiatric 
disability during any period of ACDUTRA.  Accordingly, such 
records are not material to the issue of incurrence of an 
acquired psychiatric disability during ACDUTRA.  The 
transcript of the veteran's testimony at his July 1999 
personal hearing held before the undersigned Member of the 
Board sitting at Washington, DC, shows only that the veteran 
attributes his acquired psychiatric disability to stress 
experienced during his period of ACDUTRA.  The Board again 
notes that the United States Court of Appeals for Veterans 
Claims (Court) has held that for the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed unless the 
evidence is inherently incredible or beyond the competence of 
the witness.  Justus v. Principi,  3 Vet. App. 510, 513 
(1992).  The Court has further held that a lay person, such 
as the veteran, is not competent to offer evidence that 
requires medical knowledge, such as the diagnosis or cause of 
a disability.  See Grottveit, at 93;  Espiritu v. Derwinski,  
2 Vet. App. 492, 495 (1992).  If such testimony is not 
competent, it cannot be probative.  

The Board finds that an acquired psychiatric disability, 
including schizophrenia, was not demonstrated or diagnosed 
during the veteran's period of active service from December 
1983 to November 1985, or during the initial postservice 
year.  Neither has there been any showing of an acquired 
psychiatric disability in the 
veteran during any period of ACDUTRA.  To the contrary, the 
June 1989 Report of Medical History, in which the veteran 
denies nervous trouble of any sort, and the Report of Medical 
Examination, which found no evidence of psychiatric 
abnormality, tend to militate against a conclusion that the 
veteran developed any chronic psychiatric disability during 
the period of ACDUTRA that he claims occurred in January 
1989.  Further, the record in this case includes no competent 
medical evidence which links or relates the veteran's current 
psychiatric disability to any event or incident during active 
service or during any applicable presumptive period, or to 
any period of ACDUTRA.  Based upon the foregoing, the Board 
concludes that new and material evidence has not been 
submitted to reopen the claim for service connection for an 
acquired psychiatric disability, including schizophrenia.  
Accordingly, the claim is not reopened and the rating 
decision of September 1994 remains final.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 1998);  38 C.F.R. §3.156(a) (1998).

In view of the Board's decision with respect to the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for an acquired 
psychiatric disability, including schizophrenia, the Board 
does not reach the issue of whether that claim is well 
grounded.  

In order to reopen his claim for service connection for an 
acquired psychiatric disability, the veteran must submit new 
and material evidence which establishes incurrence or 
aggravation of a current psychiatric disability during active 
service or within any applicable presumptive period, or 
during any period of ACDUTRA, in the form of satisfactory lay 
or medical evidence; together with evidence of a nexus 
between the inservice injury or disease and the current 
disability in the form of medical evidence.  Robinette v. 
Brown,  8 Vet. App. 69, 74 (1995);  Caluza v. Brown,  7 Vet. 
App. 498 (1995), affirmed per curiam,  78 F.3d 604 (Fed. Cir. 
1996). 


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for an acquired psychiatric 
disability, including schizophrenia, the claim is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

